DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2022. The traversal is on the ground that the Restriction Requirement only suggests that “[t]he groups of inventions listed above lack unity of invention because the groups do not share the same or corresponding technical feature.” Restriction Requirement at 4. The Restriction Requirement’s conclusory statement is insufficient to demonstrate that there is no single general inventive concept, as the MPEP requires. Moreover, “[a] process and an apparatus or means specifically designed for carrying out the said process” is “considered to have unity of invention... .” 37 10 C.F.R. 1.475(b); see also, MPEP 1893.03(d). As such, Applicant respectfully notes that the pending claims should be considered to have unity of invention. See 37 C.F.R. 1,475(b). However, this is not found persuasive because the group of inventions lack unity of invention because the groups do not share the same or corresponding technical feature. However, applicant’s argument by simply pointing into the preamble of the claims to show single general inventive concept without pointing out the same or corresponding technical feature is not persuasive. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. See MPEP 1850. Therefore, requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation wherein “the ethane recovery arrangement” in lines 7-8 lacks antecedent basis.
Claims 1 recites the limitation wherein “the multi-pass heat exchanger is configured, in the ethane recovery arrangement, to provide at least two reflux streams to the absorber” in lines 9-10 renders the claim indefinite. It is unclear what it means by “the multi-pass heat exchanger is configured, in the ethane recovery arrangement”. Since the claim is an apparatus claim, it is unclear structurally what is required from the multi-pass heat exchanger for it to be configured in the ethane recovery arrangement. For examination purpose, examiner read the limitation as --the multi-pass heat exchanger is configured, to provide at least two reflux streams to the absorber--.
Claims 1 recites the limitation wherein “a multi-pass heat exchanger configured to provide at least one reflux stream to the absorber, wherein the multi-pass heat exchanger is configured, in the ethane recovery arrangement, to provide at least two reflux streams to the absorber” in lines 6-8 renders the claim indefinite. It is unclear if the “at least one reflux stream” relates with the “at least two reflux streams”. For examination purpose, as long as the multi-pass heat exchanger is configured, to provide at least two reflux streams, then it meets the claim language. 
Claims 1 recites the limitation wherein “an ethane recovery arrangement” in line 11 renders the claim indefinite since the claim already recite “the ethane recovery arrangement” in line 7-8, it is unclear that this is the same arrangement or entirely different arrangement.
Claims 6 recites the limitation wherein “an expander in fluid communication with a bottom portion of the absorber, wherein the expander is configured, in the ethane rejection arrangement, to produce an expander discharge from the separator vapor, and wherein the expander is configured, in the ethane recovery arrangement, to produce the expander discharge from the second portion of the separator vapor” render the claim indefinite. At first, the claim recites the expander is in communication with the bottom fluid of the absorber, However, the claim later recites the expander is configured to produce an expander discharge from the separator vapor and to produce the expander discharge from the second portion of the separator vapor. Therefore, it is unclear how the same expander is configured in fluid communication with a bottom portion of the absorber; and configured to discharge from the second portion of the separator vapor. For examination purpose, examiner read the limitation as --an expander in fluid communication with a bottom portion of the absorber, wherein the expander is configured, in the ethane rejection arrangement, to produce an expander discharge from the separator vapor--.
Claims 8 recites the limitation wherein “an ethane recovery arrangement” in line 1-2 renders the claim indefinite since the preceding claims already recite “the ethane recovery arrangement”, it is unclear that this is the same arrangement or entirely different arrangement.
Claims 2-5, 7 and 9-11 are rejected for being dependent on an indefinite claim, in addition to any applicable rejection(s) set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US 2010/0206003).
In regard to claim 1, Mak teaches a natural gas liquids (NGL) plant, the N33333GL plant comprising:
an absorber (column 58) configured to provide an absorber overhead (18) and an absorber bottoms (28) (See fig. 1);
a Stripper (59) configured to produce a stripper overhead (34) and a stripper bottoms (39) (See fig. 1), wherein the stripper is positioned downstream from the absorber (58) and fluidly connected therewith such that the absorber bottoms (28) can be introduced into the stripper [59] (See fig. 1); and
a multi-pass heat exchanger (heat exchanger 55, 54) configured to provide at least one reflux stream (streams 16 and 29) to the absorber (58), wherein the multi-pass heat exchanger is configured, in the ethane recovery arrangement, to provide at least two reflux streams (streams 16 and 29) to the absorber (58) (See fig. 1),
wherein the absorber (58) and stripper (59) are configured, in an ethane rejection arrangement, to provide the stripper overhead (34) to a top of the absorber (58: stream 27 via stream 34/30/29/29), and wherein the absorber and stripper are configured, in an ethane recovery arrangement, to provide the stripper overhead (stream 31: via stream 34/30/31 ) to a bottom of the absorber (See fig. 1; ¶ 0026-0027).

In regard to claim 4, Mak teaches the NGL plant of claim 1, further comprising:
a cold separator (56) configured to separate a two-phase separator feed (14) into a separator vapor (21) and a separator liquid (22) (See fig. 1),
wherein the cold separator (56) is fluidly connected with the absorber (58), wherein the cold separator (56) is configured, in the ethane rejection arrangement, to route the separator vapor  (21) to the bottom of the absorber [58] (See fig. 1).
In regard to claim 7, Mak teaches the NGL plant of claim 4, wherein the cold separator is configured to pass at least a portion of the separator liquid (22/15) through a second pass of the multi-pass heat exchanger (see 15 passing through heat exchanger 54) prior to introduction into the stripper [59] (See fig. 1).
In regard to claim 9, Mak teaches the NGL plant of claim 4, wherein the multi-pass heat exchanger (54) comprises a pass (stream 7) configured to chill a first portion of an NGL feed gas (1/7) and provide at least a portion of the two-phase separator feed (14) (See fig. 1).
In regard to claim 11, Mak teaches the NGL plant of claim 1, further comprising: one or more residue gas compressors (65, 67) configured to compress the absorber overhead (18) to produce a compressed residue gas (11), wherein the NGL plant is configured, in the ethane recovery operation, to expand (expander 90) and pass a portion of the compressed residue gas via the multi-pass exchanger (55) into a top (via 25) of the absorber [58] (See fig. 1; ¶ 0023-0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0206003) in view of Mak (US 2017/0051970), hereinafter “Mak 970’”.
In regard to claim 3, Mak teaches the NGL plant of claim 1, but does not explicitly teach the stripper is configured, in the ethane recovery arrangement, as a demethanizer to provide a stripper bottoms comprising less than 1 vol% methane, and the stripper is configured, in the ethane rejection arrangement, as a deethanizer to provide a stripper bottoms comprising less than 2 mole percent ethane.
However, it is well known to alter the fractionate bottom liquid streams for the purpose of providing the desired product components, as taught by Mak 970’, wherein Mak 970’ teaches hydrocarbon liquids recovery in a gas processing industry for ethane and propane recovery, wherein during ethane recovery, the temperature of demethanizer bottom product 25 is heated to about 104° F. by the heat medium flow in reboiler 65 for controlling the methane component to the ethane component in the bottom liquid at a ratio of 2 volume %. During ethane rejection, the demethanizer bottom temperature stream 25 is lowered to about 64° F. in reboiler 65 such that the ratio of the methane component to the ethane component in the liquid is increased to about 10 volume %. The higher methane content is used in refluxing the demethanizer during the ethane rejection operation, which significantly reduces the power consumption of the residue gas compressor (See ¶ 0032). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mak with the teachings of Mak 970’ to provide a stripper bottoms comprising less than 1 vol% methane or to provide a stripper bottoms comprising less than 2 mole percent ethane by adjusting the heat medium flow in the reboiler for controlling the methane component to the ethane component in the bottom liquid for the purpose of providing flexible product provision, including ethane recovery and/or propane recovery as demanded by the market situation at hand.

Claim(s) 5 and 6 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0206003) in view of Patel et al. (US 20040148964 A1).
In regard to claim 5, Mak teaches the NGL plant of claim 4, wherein Mak teaches a cold separator (56) in ethane recovery arrangement, and configured to separate a two-phase separator feed (14) into a separator vapor (21) and a separator liquid (22), wherein it is configured to pass a portion of the separator vapor (21) to the absorber (58), but does not explicitly teach the cold separator comprising two portion, and configured to pass a first portion of the separator vapor to the absorber through a first pass of the multi-pass heat exchanger, and to pass a second portion of the separator vapor to the bottom of the absorber.
However, Patel teaches a hydrocarbon recovery process and apparatus, wherein a cold separator is configured, in the ethane recovery arrangement, to pass a first portion (26b/34) of the separator vapor (26’/26) to an absorber (32”/32) through a multi-pass heat exchanger (40’/40), and to pass a second portion (26a’/20) of the separator vapor (26’/26) to the bottom of the absorber [32”/32] (See fig. 5, 8; ¶ 0060-0062, 0076-0078).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the NGL plant of Mak by splitting the separator vapor into two portions, wherein the two portion are configured to pass a first portion of the separator vapor to the absorber through a first pass of the multi-pass heat exchanger, and to pass a second portion of the separator vapor to the bottom of the absorber, based on the teaching of Patel since it has been shown that combining prior art elements to yield predictable results is obvious whereby splitting the separator vapor into two portion would help the NGL plant of Mak to increase the recovery ethane product. 
In regard to claim 6, the modified Mak teaches the NGL plant of claim 5, wherein Mak in view of Patel, wherein Patel further teaches an expander (30’/30) in fluid communication with a bottom portion of the absorber (32”/32), wherein the expander is configured, in the ethane rejection arrangement, to produce an expander discharge (34’/34) from the separator vapor (26’/26), and wherein the expander (30’/30) is configured, in the ethane recovery arrangement, to produce the expander discharge from the second portion of the separator vapor (See Patel, fig. 5 and 8; See also the 112(b) rejection above). 
In regard to claim 10, Mak teaches the NGL plant of claim 9, wherein Mak teaches a heat exchanger (52, 53) configured to chill second portion of the NGL feed gas (2) to provide at least another portion of the two-phase separator feed (See fig. 1), but does not explicitly teach the heat exchanger is propane chiller configured to chill a second portion of the NGL feed gas to provide at least another portion of the two-phase separator feed. 
However, fig. 5 and 6 of Patel teaches a side feed stream 12a is taken from inlet gas stream 12, wherein a third exchanger, or tower side reboiler, 29, cools side feed stream 12a. Tower side reboiler 29 can be a single exchanger or a plurality of exchangers, depending upon the required reboiler duty for distillation tower 28. External refrigerants, such as propane or propylene, can be used, if needed (See Patel, fig. 5, 6; ¶ 0079). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the NGL feed heat exchanger of Mak by using a propane chiller to chill the second portion of the NGL feed gas, based on the teaching of Patel since it has been shown that combining prior art elements to yield predictable results is obvious whereby implementing a propane chiller to the heat exchanger would help the NGL plant of Mak to have an additional cooling means in addition to the striper reboiler fluid. 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0206003) in view of Pierce et al. (US 2018/0347898 A1).
In regard to claim 8, Mak teaches the NGL plant of claim 4, wherein the cold separator (56) is configured, in an ethane recovery arrangement, to pass a first portion of the separator liquid (22/15) through a second pass of the multi-pass heat exchanger (see 15 passing through heat exchanger 54) prior to introduction into the absorber (58), but does not explicitly teach passing a second portion of the separator liquid directly to the stripper.
However, Pierce teaches a process and an apparatus are disclosed for a compact processing assembly to improve the recovery of C.sub.2 (or C.sub.3) and heavier hydrocarbon components from a hydrocarbon gas stream, wherein a separator 11 is used to separate a cooled feed stream into a vapor (stream 32) and a condensed liquid (stream 33). The liquid (stream 33) from separator 11 is optionally divided into two streams, 35 and 38, wherein stream 35 contains about 15% of the total separator liquid and passes through heat exchanger 12 in heat exchange relation with the cold residue gas (stream 39) where it is cooled to substantial condensation and the resulting substantially condensed stream 36a is then flash expanded through expansion valve 13 to the operating pressure of fractionation tower 17 and the expanded stream 36b is supplied to separator section 17a in the upper region of fractionation tower 17. The remaining separator liquid in stream 38 is expanded to the operating pressure of fractionation tower 17 by expansion valve 16, cooling stream 38a before it is supplied to fractionation tower 17 at a lower mid-column feed point (See fig. 3; ¶ 0024-0026). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the separator liquid of Mak by splitting the fluid into two portions, based on the teaching of Pierce for purpose of proving an optional fluid flow to the stripper to provide the desired temperature of the liquid from the separator to the stripper depending on the temperature need in the separation process inside the stripper to reach the desired product.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        



/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763